By the Court, Gridley, J.
There is no doubt that as a general rule the store of the merchant, the shop of the mechanic or manufacturer, and the farm or granary of the farmer, at which the commodities sold are deposited or kept, is the place of delivery when the contract is silent as to the place. (2 Kent's Com. 505.) This rule however ceases to be applicable, when the collateral circumstances indicate a different place. When the goods are a subject of general commerce, and are purchased in large quantities for reshipment; and the purchaser resides at the place of reshipment, and has at such place a storehouse and dock for that purpose, the place of business of the purchaser is ordinarily the place of delivery.
In the case under consideration we know, from the public laws of the state, the situation of the city of Oswego, of the village of Liverpool, of the Oswego Canal, and that Oswego is a port from which salt is shipped to places beyond the limits of this state. We also know from the pleadings and from an admission on the trial of the cause that the plaintiffs were dealers in the article of salt; and had, previous to the date of the contract in question, purchased salt of the defendant, which he had trans*476ported in boats, and by himself and hands delivered the same to the plaintiffs, upon their dock at Oswego.
Aided then by the light of these extrinsic facts, and looking to the amount of salt .agreed to be delivered, and the times provided for such delivery, we think it a reasonable construction of the contract that the delivery should be at Oswego. That the court below had a right to look at these extrinsic facts, and for that purpose would have been justified in receiving some of the evidence which was offered and excluded, is clearly established by adjudged cases. (See Smith v. Doe, 2 Brod. & Bing. 473, 547 to 554; 6 Com. Law, 243, 247; Wigram's Extrinsic Ev. 59 and 138, and 58, note b.; 1 Greenl. Ev. p. 412.) The place of business of dealers in butter, cheese, hops, and other articles destined to a distant or foreign market is the ordinary place of delivery by the vendors. So we think the dock and storehouse of the plaintiffs was the place of delivery for the salt in question. Ch. Kent says that it is well settled in Vermont and New-York that if a note be given for cattle, grain, or other portable articles, and no place of payment be designated in the note, the creditor’s place of residence is the place of delivery. (2 Kent's Com. 507, and cases there cited.) But he says the rule laid down by Ld. Coke is that, if the contract be to deliver specific articles, as wheat or timber, the obligor must seek the obligee before the day and ascertain where he desires the delivery to be made. (2 Kent, 506.) He adds, on the next page, however, that if the place intended by the parties can be inferred from collateral circumstances, there is no necessity that the place should be otherwise designated. We think that in this case the recorder had a right to infer, from the surrounding circumstances, and the language of the contract, that the salt was to be delivered at Oswego. The language of the contract is very significant. “ I have this day agreed with Bronson & Crocker of Oswego to sell them one boat load of salt per week, and deliver the samé to them, in good order, equal to 400 barrels each week from this time to the first November next.” This certainly indicates the delivery, not of salt enough for the loading of a boat each week; but of an actual boat load ; which *477can only be satisfied by a delivery to the plaintiffs by the defendant, of an actual load of salt per week. Again; the words “ in good order” would seem to imply that it was not the intention of the parties that the salt should be received at the manufactory. This expression would be much more likely to be used in reference to salt that was to be transported, in a boat, by the defendant, to its place of destination, and there delivered “in good order” to the plaintiffs. And this we think is the true construction of the contract.
The judgment must be affirmed.